      Case 4:02-cr-00282-WTM-CLR Document 71 Filed 08/25/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA,

V.                                                    CASE NO. CR402-282


ANTONIO DECORE SAMUEL,


       Defendant.




                                     ORDER


      Before the Court is Defendant Antonio Decore Samuel's Motion

for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Doc. 68.) The Government has opposed Defendant's motion. (Doc.

69.) For the following reasons. Defendant's motion (Doc. 68) is

DENIED.


                                    BACKGROUND


      In February 2003, Defendant pleaded guilty to possession with

intent to distribute 5 grams or more of cocaine base (crack) and

a quantity of cocaine hydrochloride. (Doc. 33.) The Court sentenced

Defendant to 262 months' imprisonment, to be followed by 5 years'

supervised     release.   (Doc.       35.)   In     February   2012,    Defendant

requested     a     sentence        reduction      pursuant    to      18    U.S.C.

§ 3482(c)(1)(B)       based     upon     amendments       to   the     sentencing

guidelines. (Doc. 49.) The Court denied his request on February

14,   2012.   (Doc.   51.)     In   December      2012,   Samuel filed      another
    Case 4:02-cr-00282-WTM-CLR Document 71 Filed 08/25/20 Page 2 of 5




§ 3582(c)(2) motion based on amendments to the guidelines. (Doc.

53.) The Court, again, denied his request. (Doc. 54.)

     On June 18, 2019, Defendant filed a motion for a sentence

reduction under the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. (Doc. 60.) The Court denied Defendant's motion

(Doc. 65), however, on appeal, the Eleventh Circuit vacated and

remanded for further proceedings. See United States v. Samuel, No.

19-13400, 2020 WL 4782373, at *3 (11th Cir. Aug. 18, 2020). The

Court has not yet reconsidered Defendant's First Step Act motion.

     According to the Federal Bureau of Prisons' (^""BOP") website.

Defendant is currently incarcerated at Butner               Federal Medical

Center C'FMC") located in Butner, North Carolina, with a projected

release date of March 4, 2023. See BOP Inmate Locator, Federal

Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited on

August 21, 2020).

                                   ANALYSIS


     Defendant        seeks   compassionate      release   under    18    U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic. (Doc. 68 at 1.) 18

U.S.C. § 3582(c)(1)(A) provides that the Court can reduce the term

of imprisonment upon

     motion of the Director of the Bureau of Prisons, or upon
     motion of the defendant after the defendant has fully
     exhausted all administrative rights to appeal a failure
     of the Bureau of Prisons to bring a motion on the
     defendant's behalf or the lapse of 30 days from the
     receipt     of    such   a   request   by    the   warden     of    the
     defendant's facility, whichever is earlier . . . .
    Case 4:02-cr-00282-WTM-CLR Document 71 Filed 08/25/20 Page 3 of 5




Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^Mt]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and           [p]roposed release plans, including

where    the   inmate    will    reside,     how       the   inmate      will   support

himself/herself, and, if the basis for the request involves the

inmate's    health,     information    on    where the        inmate      will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ''extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety    of   any    other   person   or        the   community.        See    U.S.S.G.

§ lBl.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United      States       Sentencing         Commission.           See      18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement      list   three   specific      examples         of   extraordinary       and

compelling     reasons to       consider     a   reduction        of    sentence    under

§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).
     Case 4:02-cr-00282-WTM-CLR Document 71 Filed 08/25/20 Page 4 of 5




A   fourth    catch-all     category      provides:           determined     by    the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"     the    aforementioned       three       categories.    Id.

n.l(D).


      In     support   of    his   request.      Defendant      states    that    ^^his

continued incarceration at a federal Board of Prisons facility

presents     immediate      danger   to    his   life   and     health    given    the

inability to avoid exposure to COVID-19 while incarcerated and the

serious risks COVID-19 present to him." (Doc. 68 at 2.) It is

undisputed      that   Defendant       has    exhausted       his     administrative

remedies. However, as noted by the Government, Defendant does not

claim to have any particular medical condition that qualifies as

an ^^extraordinary and compelling" reason justifying compassionate

release. (Doc. 69 at 13.) Rather, Defendant expresses a general

concern    about COVID-19 and        his     belief that the ''conditions           of

confinement create the ideal environment for the transmission of

contagious disease." (Doc. 68 at 6.) The Court does not find that

COVID-19 is in and of itself an extraordinary and compelling reason

to warrant compassionate release. See United States v. Raia, 954

F.3d 594, 597 (11th Cir. 2020) ("[T]he mere existence of COVID-19

in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive
     Case 4:02-cr-00282-WTM-CLR Document 71 Filed 08/25/20 Page 5 of 5



professional efforts to curtail the virus's spread."); United

States V. Johnson, No. CR108-110, 2020 WL 2449343, at *1 (S.D. Ga.

May 12, 2020) {"[Defendant's] generalized concern about possible

exposure [to COVID-19] is at this point too speculative to qualify

as   extraordinary   and   compelling.").    Accordingly,    without     any

justifying reason for compassionate release. Defendant's motion is

DENIED.


                               CONCLUSION


      For   the    foregoing    reasons.     Defendant's     motion      for

compassionate release (Doc. 68) is DENIED.

      SO ORDERED this           day of August 2020.




                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
